Citation Nr: 0329383	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to December 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Department of Veterans Affairs 
(VA) Roanoke, Virginia, Regional Office (RO).  


FINDINGS OF FACT

1.  In an unappealed February 1998 decision, the Board denied 
service connection for a psychiatric disorder, determining, 
in essence, there was no nexus between the veteran's current 
psychiatric disorder and service.  

2.  Evidence added to the record since the February 1998 
determination is cumulative, does not address the matter of 
nexus between the veteran's current psychiatric disorder and 
service and thus does not address the matter at hand, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
of entitlement to service connection for a psychiatric 
disorder may not be reopened.  38 U.S.C.A. § 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant recent change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have been published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  It is significant to note that the VCAA 
revised VA duties to assist and notify, but that the enhanced 
duty to assist provisions do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  
[Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
prior to that date, and the new definition of new and 
material evidence does not apply.] 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, (PVA) 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (DAV) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  In the present case, although 
notifications regarding the VCAA in January 2001 and March 
2001 stated that the veteran should respond within 60 days, 
it was further stated, in essence, that evidence submitted 
within one year would be considered.  Accordingly, the notice 
requirements in PVA appear met.  

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The veteran was provided a 
copy of the decision explaining why his petition to reopen a 
claim of service connection for a psychiatric disorder was 
denied.  Furthermore, via a June 2002 statement of the case 
(SOC), VCAA notification letters in January 2001 and March 
2001, and a supplemental statement of the case (SSOC) in 
August 2002, he was advised of the controlling law and 
regulations.  These communications clearly explained his 
rights and responsibilities and advised him what evidence was 
of record and what type of evidence could substantiate his 
claim.  Moreover, the communications identified and explained 
the respective responsibilities of VA and the appellant to 
provide evidence; specifically, the veteran has been advised 
that he must submit new and material evidence to reopen the 
claim.  As the veteran has been kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure as 
well as the proper time for response, there is no further 
duty to notify.  See generally, Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In February 1998, the Board, in part, denied service 
connection for a psychiatric disorder, based upon findings 
that the veteran's psychiatric disorder was first manifested 
several years after his separation from service and was not 
shown to be related to service.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]

The Federal Circuit has held, that evidence which is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

The evidence of record at the time of the February 1998 Board 
decision included a report of medical history on entrance 
into active duty in April 1968, which showed that the veteran 
had previously suffered from depression but had never seen a 
psychiatrist.  Service medical records indicated he was 
considered mentally qualified for enlistment and were 
negative for complaints, treatment, or diagnosis of a 
psychiatric disorder in service.  On separation examination 
in November 1970, psychiatric clinical evaluation was normal.  
The evidence also included the response to a request for 
private medical records concerning a 1986 inpatient stay, 
which noted that the veteran had been a patient at the 
Psychiatric Institute of the Medical College of Hampton 
Roads, but that facility had closed and the records could not 
be located.  Additional records included testimony that the 
veteran's psychiatric (and medical) problems rendered him 
unable to work, and that he had experienced mental problems 
since discharge from the military, but was too embarrassed to 
seek treatment.  VA outpatient treatment records from August 
to November 1994 included a notation stating he was 
"disabled for work" because of medical and neurological 
condition."  On examination in October 1994, the veteran's 
private physician noted a diagnosis of bipolar disorder, 
mixed with psychotic features and paranoid schizophrenia, by 
history.  Subsequent evaluation by the same physician in 
February 1997 confirmed the diagnosis of chronic paranoid 
schizophrenia.  

Relevant evidence added to the record since the February 1998 
decision consists of VA outpatient records from July 2000 
through February 2001.  Reports of examinations among these 
records affirmed the diagnosis of chronic paranoid 
schizophrenia and noted that the veteran was taking 
antipsychotic medication.  In a report of psychiatric history 
provided during a December 2000 VA examination, the veteran 
denied ever having been hospitalized in a psychiatric unit; 
the examiner commented that, per the account reported by the 
veteran, there was some questionable history at the time of 
his release from service and suggested that he may have been 
medically discharged (noting that the veteran currently has 
psychological disability status).  The veteran's DD Form 214 
reflects that he received a regular (not medical) from 
service.  

Based upon a review of the record, the Board finds the 
evidence added to the claims file since the last final 
decision is cumulative to the evidence previously considered.  
Basically, it tends to establish that the veteran now has a 
psychiatric disorder in the nature of a psychosis.  That is 
not a fact in dispute.  None of the additional evidence 
addresses the matter of a nexus between the veteran's current 
psychiatric disorder and service.  Thus, no additional 
evidence received bears directly and substantially on the 
matter at hand.  The speculation by a December 2000 examiner 
that (based on the veteran's account) he may have been 
discharged for psychiatric disability is hearsay (a 
recounting of the veteran's accounts) and is not competent 
evidence.  Furthermore, it is inconsistent with official 
records in the claims file.  

As the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new evidence which bears directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, it is not "new and 
material," and the application to reopen must be denied.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



